Mr. Justice Figueeas
delivered the opinion of the court.
This case originated in the Municipal Court of Caguas upon a complaint duly filed, and came on appeal to the Dis*45trict Court of Humacao, where a new trial was held resulting in the defendant, José Borges, being found guilty of a crime against public justice, which is surely that defined in section 139 of the Penal Code, and sentenced, on March 13, 1907, to pay a fine of $50, and the costs.
An appeal was taken from this judgment to this Supreme Court; but no bill of exceptions or statement of facts has been presented, nor has the appellant even appeared here to sustain his appeal, all of which leads to' the presumption that his only purpose was to delay the execution of the judgment of conviction.
For these reasons the judgment appealed from should be affirmed in every respect, as no error whatsoever appears to have been committed.

Affirmed.

Chief Justice Quiñones and Justices Hernández, MacLeary and Wolf concurred.